Citation Nr: 1118905	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic erectile dysfunction.  

2.  Entitlement to service connection for chronic diabetes mellitus.  

3.  Entitlement to service connection for a chronic left eye disorder to include post-operative cataract residuals, corneal decompression, and injury residuals.  

4.  Entitlement to service connection for a renal condition. 

5.  Entitlement to service connection for a back condition


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to October 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Louisville, Kentucky, Regional Office which denied service connection for erectile dysfunction.  In February 2008, the Veteran submitted a notice of disagreement (NOD).  In September 2008, the Louisville, Kentucky, Regional Office issued a statement of the case (SOC) to the Veteran and his accredited representative.  In September 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  

In May 2009, the Louisville, Kentucky, Regional Office, in pertinent part, denied service connection for diabetes mellitus, left eye corneal decompensation, a back disorder, and renal insufficiency.  In June 2009, the Veteran submitted a NOD with the denial of service connection for diabetes mellitus, a left eye disorder, and a renal disorder.  In November 2009, the Veteran submitted a NOD with the denial of service connection for a back disorder.  In November 2009, the Louisville, Kentucky, Regional Office issued a SOC to the Veteran and his accredited representative that addressed the issues of service connection for diabetes mellitus and a left eye disorder.  In November 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for diabetes mellitus and a left eye disorder.  

In November 2009, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Arkansas.  The Veteran's claims files were subsequently transferred to the North Little Rock, Arkansas, Regional Office (RO).  In February 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  

The issues of service connection for chronic diabetes mellitus, a chronic acquired left eye disorder, a chronic back disorder, and a chronic renal disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  

In October 2010, the Veteran submitted an informal claim of entitlement to service connection for a chronic valvular heart disorder, chronic peripheral neuropathy of the lower extremities, a chronic gastrointestinal disorder, and a chronic respiratory disorder.  At the February 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran advanced contentions which may be reasonable construed as claims of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and for increased evaluations for his service-connected hypertensive heart disease and hypertension.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is in effect for hypertensive heart disease and hypertension.  

2.  The Veteran's chronic erectile dysfunction has been objectively shown to be etiologically related to his service-connected hypertension.  


CONCLUSION OF LAW

Chronic erectile dysfunction was incurred proximately due to or as the result of the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for chronic erectile dysfunction which represents a complete grant of the benefit sought on appeal.  As such, no discussion of the VA's duty to notify and assist is necessary.   

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for hypertensive heart disease and hypertension.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that service connection for chronic erectile dysfunction is warranted as he incurred the claimed disorder secondary to his service-connected hypertension and/or his prescribed antihypertensive medications.  

The Veteran's service treatment records make no reference to chronic erectile dysfunction.  Clinical documentation from the University of Arkansas Hospital Outpatient Clinic states that the Veteran complained of impaired sexual function associated with his antihypertensive medications.  A February 1987 treatment record indicates that the Veteran related that, "since stopping Tenormin and HCTZ, he has had improved sexual function."  An April 1987 treatment record conveys that the Veteran "notes improved sexual function off Tenormin."  An October 1996 treatment entry states that the Veteran reported an inability to achieve an erection.  A November 1999 treatment record conveys that the Veteran reported that he had run out of his prescribed Vasotec, an antihypertensive medication, and was able to be "more sexual[ly] active."  

In an August 2007 written statement, the Veteran advanced that he had experienced erectile dysfunction for "at least 20 years" secondary to his antihypertensive medication.  He stated that he took prescribed medication which did not alleviate his chronic erectile dysfunction.  

At an October 2007 VA genitourinary examination for compensation purposes, the examiner stated that neither the Veteran's claims files nor any private records had been reviewed.  The physician stated further that there was no documentation of erectile dysfunction in the "VAMC records."  The Veteran presented a history of a "terribly low" testosterone level.  He was diagnosed with erectile dysfunction.  The VA examiner commented that:

He has a history of low testosterone which is the likely  cause of his [erectile dysfunction].  [Erectile dysfunction] improved for awhile with hormone replacement.  

A November 2007 VA treatment record states that the Veteran had a testosterone deficiency for which he used prescribed androgen gel.  

In his February 2008 NOD, the Veteran asserted that his chronic erectile dysfunction was not caused by a low testosterone level.  He clarified that while prescribed testosterone replacement medication had returned his testosterone to a normal level, it failed to alleviate his chronic erectile dysfunction.  The Veteran cited to the February 2008 edition of Harvard Men's Health Watch which he stated contained studies establishing that 40 percent of men who suffered from erectile dysfunction concurrently had a cardiovascular disorder.  

At an October 2008 VA genitourinary examination for compensation purposes, the Veteran was diagnosed with erectile dysfunction.  The VA physician opined that the most likely etiology of the Veteran's erectile dysfunction was "medication."  

At the February 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that he was unable to maintain an erection while concurrently taking his prescribed antihypertensive medications.  

A March 2011 written statement from a private physician conveys that "hypertension can cause erectile dysfunction."  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran testified on appeal that he experienced erectile dysfunction while taking antihypertensive medications.  He is clearly competent to state such a fact.  The Board finds his testimony and statements as to his chronic erectile dysfunction to be credible.  

The clinical record is in apparent conflict as to the etiology of the Veteran's chronic erectile dysfunction.  Clinical documentation from the University of Arkansas Hospital Outpatient Clinic conveys that the Veteran reported improved sexual function when he did not take prescribed antihypertensive medications.  While the October 2007 VA genitourinary evaluation concludes that the Veteran's erectile dysfunction was related to his low testosterone level, the October 2008 VA genitourinary evaluation attributed his erectile dysfunction to his "medication."  The Board notes that the October 2007 VA evaluation was conducted without access to either the Veteran's claims files or private treatment records.  Therefore, the Board finds that the examination report is of reduced probative value.  

Given these facts, the Board finds that the objective evidence of record is in at least equipoise as to whether the Veteran's chronic erectile dysfunction is etiologically related to his service-connected hypertension and prescribed antihypertensive medications.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic erectile dysfunction.  


ORDER

Service connection for chronic erectile dysfunction is granted.  


REMAND

The Veteran asserts that service connection for both chronic diabetes mellitus and a chronic acquired left eye disorder is warranted as the claimed disorders were incurred secondary to his service-connected cardiovascular disorders.  In the alternative, the Veteran contends that his chronic acquired left eye disorder was precipitated by inservice eye trauma sustained while boxing and/or during artillery shelling during combat in Europe.  

A January 2011 VA memorandum in the record indicates that "the VA exam has been ordered at [the Fayetteville, Arkansas, VA Medical Center]."  There is no indication as to either the identity of the disorder to be evaluated or the specific nature of the requested examination.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Clinical documentation from the Washington Regional Clinic for Senior Health dated in January 2010 notes that the Veteran was diagnosed with diabetes mellitus.  However, the treating physician did not advance any findings as to the nature and etiology of the Veteran's diabetes mellitus.  The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his diagnosed diabetes mellitus.  

In his June 2009 NOD, the Veteran asserted that he sustained eye trauma during combat when his Army unit was shelled every night for a period of several months.  At the February 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that he had been "hit in the eye a lot of times" while boxing during active service and had sustained significant trauma while serving with an anti-tank unit during combat in the European Theater of Operations.  

The report of an October 2008 VA eye examination for compensation purposes notes that the Veteran was diagnosed with left eye corneal decompensation "likely secondary to pseudophakic bullous keratopathy from cataract surgery on the left eye, not hypertension."  However, the examiner made no findings as to the etiological relationship, if any, between the Veteran's chronic acquired left eye disorder and his alleged inservice boxing and combat-related eye trauma.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The Veteran has submitted timely NODs with the denial of service connection for both a chronic back disorder and a chronic renal disorder.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2010).  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic diabetes mellitus and chronic acquired left eye disabilities.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All efforts to obtain any identified records should be fully documented.  If these records cannot be obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Obtain all VA clinical records (including both treatment records and examination reports) from November 2010 to the present.  

3.  Then, schedule the Veteran for a VA examination for compensation purposes which is sufficiently broad to determine the current nature and severity of his diabetes mellitus and acquired left eye disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to the following questions:

a.  Does the Veteran have diabetes mellitus, and, if so, is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's diabetes mellitus had its onset during his active military service (from November 1942-October 1945); is etiologically related to the Veteran's combat experiences during World War II; or was otherwise caused by his military service.  If not, the examiner should also address whether such disorder is due to or the result of the Veteran's hypertension and/or his hypertensive heart disease.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his hypertension and other service-connected disabilities.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired left eye disability had its onset during active service; is etiologically related to the Veteran's claimed inservice left eye trauma and combat experiences during World War II; or otherwise originated during or is causally related to active service.  If not, the examiner should also address whether such disorder is due to or the result of the Veteran's hypertension and/or his hypertensive heart disease.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his hypertension and other service-connected disabilities.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report(s) should specifically state that such a review was conducted.  

4.  Issue a SOC to the Veteran and his accredited representative that addresses the issues of service connection for a chronic back disorder and a chronic renal disorder.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  

5.  After conducting any additional development deemed warranted, readjudicate the Veteran's entitlement to service connection for chronic diabetes mellitus and a chronic acquired left eye disorder to include post-operative cataract residuals, corneal decompression, and injury residuals with express consideration of the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.310(a) and the Court of Appeals for Veterans Claims' holding in Allen v. Brown, 7 Vet. App. 439 (1995).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a SSOC which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


